DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-19 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:  
Jiang et al. “Engineering of Amorphous Polymeric Insulators for Organic Field-Effect Transistors”, Advanced Electronic Materials 2017, 3, 1700157 suggests that a metal-ligand coordination PDMS is suitable for stretchable self-repairing  electronic  devices such as OLEDs due  to  its  mechanical  robustness  and  stable  electrical  performance.  Lin et al. US 2008/0149922 [0008] teaches a hybrid multi-layered structure used as a gate dielectric that comprises a first dielectric layer 130a and a second dielectric layer 130b comprising BaTiO3 disposed on a substrate 110. Zhou et al. US 2018/0175297 [0048] teaches SWCNT devices with CNT solution used as a channel and barium titanate/polymethylmethacrylate hybrid ink printed as a gate dielectric to improve the mobility and on/off ratio of the printed SWCNT devices. In addition, the devices can have low operation voltage and mechanical bendability. Chen et al. US 2007/0215957 Figs. 1 and 2 and [0026]-[0027] teaches an organic-inorganic composite layer 20 made of an organic insulation material 21 and a plurality of high-k inorganic particles 22  dispersed in the matrix 21 used as a high k gate dielectric in an OTFT.
wherein the hybrid gate dielectric comprises barium titanate (BaTiO3) nanoparticles dispersed in polydimethylsiloxane (PDMS) as a gate insulator; and wherein the BaTiO3 nanoparticles are cubic phase BaTiO3 nanoparticles”, in combination with the remaining elements.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898